Exhibit 10.4

AMENDED AND RESTATED SUBORDINATION AGREEMENT

THIS AMENDED AND RESTATED SUBORDINATION AGREEMENT, dated as of August 16, 2007
(this “Subordination Agreement”), by and among Universal Property and
Development Acquisition Corporation, a Nevada Corporation (“UPDA”) whose
principal place of business is located at 124 N. Church Street, Jacksboro, TX
76458, Heartland Oil and Gas Corp., a Nevada corporation (“HOGC”), whose
principal place of business is located at 1610 Industrial Drive, Paola, KS
66071, Canyon Creek Oil and Gas, Inc., a Nevada corporation (“Canyon”), whose
principal place of business is located at 124 N. Church Street, Jacksboro, TX
76458, Catlin Oil and Gas, Inc., a Nevada corporation (“Catlin”), whose
principal place of business is located at 124 N. Church Street, Jacksboro, TX
76458, Heartland Gas Gathering, LLC, a Kansas limited liability company (“HGG”),
whose principal place of business is located at 1610 Industrial Drive, Paola, KS
66071, Heartland Oil and Gas Inc., a Nevada corporation (“Heartland Oil”), whose
principal place of business is located at 1610 Industrial Drive, Paola, KS
66071, UPDA Operators, Inc., a Nevada corporation whose principal place of
business is located at 124 N. Church St., Jacksboro, TX 76458 (“UPDAO”),
Heartland International Oil Corp. a British Virgin Island Company (“Heartland
International”), whose principal place of business is located at 12603 Southwest
Freeway, Suite 285, Stafford, TX 77477, Aztec Well Services, Inc. (“Aztec”), a
Nevada corporation whose principal place of business is located at 1610
Industrial Drive, Paola, KS 66071, Kamal Abdallah (“Abdallah”), a US citizen and
resident of the state of Texas, whose primary residence is 8 Links Green, San
Antonio, TX 78257, Christopher J. McCauley (“McCauley,” together with UPDA,
HOGC, Canyon, Catlin, HGG, Heartland Oil, UPDAO, Heartland International, Aztec
and Abdallah, the “UPDA Group”), a US citizen and resident of the state of Ohio,
whose primary residence is 5408 Valley Pkwy., Brecksville, OH 44141 and Sheridan
Asset Management, LLC, a Delaware limited liability company (the “Lender”),
whose principal place of business is located at 1025 Westchester Avenue, Suite
31, White Plains, NY 10604.

W I T N E S S E T H:

       WHEREAS, Abdallah, UPDA and the Lender entered into a Subordination
Agreement dated as of April 6, 2007 (the “Original Agreement”);

       WHEREAS, the Lender and certain members of the UPDA Group have entered
into a Loan Agreement dated as of April 6, 2007, (as amended as of August 16,
2007, the “UPDA First Loan Agreement”) the indebtedness (the “UPDA First Loan”)
pursuant to which is evidenced by the a Senior Secured Promissory Note due April
6, 2008 in the original aggregate principal amount of $3,635,000 (as amended,
the “UPDA First Note”);

       WHEREAS, the Lender and the UPDA Group have entered into another Loan
Agreement dated as of August 16, 2007, as the same may be modified or amended
from time to time, the “UPDA Second Loan Agreement,” together with the UPDA
First Loan Agreement, the “Loan Agreements”) the indebtedness (the “UPDA Second
Loan”) pursuant to which shall be evidenced by the a Senior Secured Promissory
Note due August 16, 2010 in the original aggregate principal amount of
$3,250,000 (the “UPDA Second Note” and together with the UPDA First Note, the
“Senior Notes”);

--------------------------------------------------------------------------------

 



       WHEREAS, the parties wish to amend and restate the Original Agreement to
provide that the all the claims, indebtedness and other obligations of each
member of the UPDA Group to any other member of the UPDA Group (the
“Subordinated Debt”) be subordinated to both the obligations under the UPDA
First Note and the UPDA Second Note; and

       NOW, THEREFORE, in consideration of the premises, the Lender and the UPDA
Group are entering into this Subordination Agreement in order to fully set forth
the provisions by which all obligations or indebtedness of each member of the
UPDA Group under or pursuant to the Subordinated Debt is subordinate and junior
in right of payment, and as to any security interest in each other member of the
UPDA Group’s assets, to all Superior Indebtedness (as hereinafter defined).

       1.     Subordination. The Subordinated Debt shall be subordinate and
junior in right of payment, and as to any security interest in any member of the
UPDA Group’s assets, to all Superior Indebtedness (as defined herein) to the
extent provided in this Subordination Agreement.

       2.     Agreement to Subordinate. Unless and until the Superior
Indebtedness shall have been paid in full, each of the UPDA Group hereby
acknowledges and agrees that the indebtedness created by, and other obligations
of any nature payable in respect of, the Subordinated Debt, including without
limitation any renewals, rearrangements, or modifications thereof, are at all
times, and in all respects, subordinate and junior in right of payment, and as
to any security interest in any other member of the UPDA Group’s assets, to all
Superior Indebtedness on the following terms and conditions:

                         (i)     Each of the UPDA Group postpones and
subordinates the Subordinated Debt and any and all other indebtedness, now or
hereafter existing from any member of the UPDA Group to any other member of the
UPDA Group, including, but not limited to, all rights to receive payments,
management fees or distributions, whether in cash or property or otherwise, to
any and all obligation of any of the UPDA Group pursuant to the Superior
Indebtedness. Each member of the UPDA Group agrees that, so long as a member of
the UPDA Group is indebted in any way pursuant to the Superior Indebtedness, no
member of the UPDA Group shall make any payment, whether in cash, property or
otherwise, or grant any security interest, to any other members of the UPDA
Group in respect of the Subordinated Debt. If any payment or distribution,
whether in cash, property or otherwise, is made by any member of the UPDA Group
in violation of this Section 2(i), the member of the UPDA Group in receipt of
such payment shall hold such payment in trust for the holder of the Superior
Indebtedness and pay it over to such holder, or its representative, to the
extent necessary to pay in full all Superior Indebtedness then remaining unpaid.

2

--------------------------------------------------------------------------------

 



                         (ii)     In the event of any proceedings relative to
any member of the UPDA Group or its property under any Debtor Relief Laws (as
defined below), or in the event of any voluntary or involuntary liquidation,
winding up or dissolution of any member of the UPDA Group, or assignment for the
benefit of creditors, the holder of Superior Indebtedness shall be entitled to
receive payment in full of the Superior Indebtedness (including, without
limitation, post-petition interest, regardless of whether such interest is
allowable under Section 506 of the United States Bankruptcy Code) before any of
the members of the UPDA Group are entitled to receive any payment or
distribution (whether in cash, property or securities) on account of the
Subordinated Debt and, in the event any such payment or distribution is made
upon or in respect of the Subordinated Debt from and after the commencement of
any such proceedings, liquidation, winding-up or dissolution, the member of UPDA
Group in receipt of such payment shall hold such payment in trust for the holder
of the Superior Indebtedness and pay it over to such holder, or its
representative, on demand, to the extent necessary to pay in full all Superior
Indebtedness then remaining unpaid.

                         (iii)     In the event of any dissolution, winding up,
liquidation, or reorganization of any member of the UPDA Group under any Debtor
Relief Law (as defined below) (whether voluntary or involuntary and whether in
bankruptcy, insolvency, or receivership proceedings, or upon an assignment for
the benefit of creditors or any other marshaling of the assets and liabilities
of such member of the UPDA Group or otherwise), each member of the UPDA Group,
by its acceptance of this Subordination Agreement covenants and agrees as
follows:

       (1)     all Superior Indebtedness shall first be paid in full before any
payment or distribution is made in respect of any Subordinated Debt;



       (2)     any payment or distribution of assets of any member of the UPDA
Group or from the estate created by the commencement of any such proceedings,
whether in cash, property, or securities, to which any other member of the UPDA
Group would be entitled in respect of the Subordinated Debt except for the
provisions of this Section 2 (including any such payments or distributions which
may be payable or deliverable by reason of the payment of any other indebtedness
of any of the UPDA Group being subordinated to the payments due in respect of
the Subordinated Debt), shall be paid or delivered by such member of the UPDA
Group, as the case may be, or any receiver, trustee in bankruptcy, liquidation
trustee, agent, or other person making such payment or distribution directly to
the holder of Superior Indebtedness or its representative, to the extent
necessary to pay in full all Superior Indebtedness remaining unpaid, before any
payment or distribution is made to any of the members of the UPDA Group in
respect of Subordinated Debt; and



       (3)     in the event that any payment or distribution of cash, property,
or securities shall be received by any of the members of the UPDA Group in
contravention of subsection (1) or (2) of this subsection (iii) (including any
such payments or distributions which may be payable or deliverable by reason of
the payment of any other indebtedness of any of the UPDA Group being
subordinated to the payments due in respect of the Subordinated Debt), before
all Superior Indebtedness is paid in full, such payment or distribution shall be
segregated and held in trust for the benefit of, and shall be paid over to, the
holder of such Superior Indebtedness or its representative, to the extent
necessary to pay in full all Superior Indebtedness then remaining unpaid, after
giving effect to any concurrent payment or distribution to the holder of
Superior Indebtedness.



3

--------------------------------------------------------------------------------

 



                         (iv)     The consolidation of any of the members of the
UPDA Group with, or the merger of any of the members of the UPDA Group into,
another corporation or the liquidation or dissolution of any of the members of
the UPDA Group following the sale, conveyance or lease of all or substantially
all of its property to another corporation shall not be deemed a dissolution,
winding up, liquidation or reorganization for the purposes of this subsection
(iv) if such other corporation shall, as a part of such consolidation, merger,
sale, conveyance or lease, expressly assume in writing all of such UPDA Group
member’s, as the case may be, obligations under this Subordination Agreement.

                         (v)     If a member of the UPDA Group or the Lender
notifies another member of the UPDA Group that a Default or Event of Default (as
defined in either the UPDA First Note or the UPDA Second Note) in respect of any
Superior Indebtedness shall have occurred (whether as a consequence of a failure
to make a payment or otherwise), such member of the UPDA Group shall not take or
receive any payment or distribution (whether in cash, property or securities)
upon or in respect of all or any part of the Subordinated Debt unless and until
such Default or Event of Default shall have been fully cured or waived and, in
the event that such member of the UPDA Group receives any such payment or
distribution, it shall hold such payment or distribution in trust for the holder
of Superior Indebtedness and pay it over to the holder or its representative, on
demand.

                         (vi)     No member of the UPDA Group shall demand, sue
for, take, or receive by set-off or otherwise, any payment, whether in cash,
property or otherwise with respect to the Subordinated Debt. No member of the
UPDA Group shall proceed against another member of the UPDA Group if such member
fails to make any payments of the Subordinated Debt, and will take no action to
levy, execute, seize, or otherwise acquire any assets or property of the member
of the UPDA Group. Each of the UPDA Group specifically covenants and agrees that
the position and security of the Lender with respect to all assets of each of
the UPDA Group shall remain in all situations prior and superior to any rights
of each of the UPDA Group in such assets or property.

                         (vii)     If and so long as (i) the payment of the
principal in respect of the Senior Notes has not been accelerated by the holder
thereof, and (ii) no Event of Default (as defined in either the UPDA First Note
or the UPDA Second Note) shall then exist, no member of the UPDA Group shall
demand, sue for, or commence (or join in the commencement of) any action or
proceeding against another member of the UPDA Group under any Debtor Relief Laws
unless and until the Superior Indebtedness shall have been paid in full.

4

--------------------------------------------------------------------------------

 



                         (viii)     As used herein, “Superior Indebtedness”
means the principal of, premium, if any, and interest on the Senior Notes, and
all fees, expenses, reimbursements, indemnities, premiums and other amounts
payable under the Transaction Documents.

                         (ix)     As used herein, “Transaction Documents” means
the Loan Agreements, the Senior Notes, the Security Documents as defined under
the UPDA First Loan Agreement, the Security Documents as defined under the UPDA
Second Loan Agreement, the Registration Rights Agreement as defined under the
UPDA Second Loan Agreement, the Registration Rights Agreement dated as of April
6, 2007 by and between UPDA and the Lender, the Warrant issued pursuant to the
UPDA Second Loan and the Warrant issued pursuant to the UPDA First Loan , the
Subordination Agreement as defined under the UPDA Second Loan Agreement and any
other documents or agreements executed in connection with the transactions
contemplated hereunder or required to be executed pursuant to the terms of any
UPDA First Loan or UPDA Second Loan Transaction Document.

                         (x)     As used herein, “Debtor Relief Laws” shall mean
the Bankruptcy Code of the United States of America, and all other applicable
federal and state liquidation, conservatorship, bankruptcy, moratorium,
rearrangement, receivership, insolvency, reorganization, suspension of payments,
or similar debtor relief laws from time to time in effect affecting the rights
of creditors generally.

       3.     Proofs of Claim. Each of the UPDA Group undertakes and agrees for
the benefit of each holder of Superior Indebtedness to execute, verify, deliver
and file any proofs of claim in order to prove and realize upon any rights or
claims pertaining to the Subordinated Debt and to effectuate the full benefit of
the subordination contained herein.

       4.     Further Rights. No right of the holder of any Superior
Indebtedness to enforce subordination as herein provided shall at any time in
any way be prejudiced or impaired by any act or failure to act on the part of
any member of the UPDA Group or by any act or failure to act by any such holder,
or by any noncompliance by any member of the UPDA Group with the terms and
provisions and covenants hereof, regardless of any knowledge thereof with which
any such holder may have to be otherwise charged. The holder of Superior
Indebtedness may extend, renew, modify, supplement or amend the terms of the
Superior Indebtedness or any security therefor or guaranty thereof and release,
sell, exchange or enforce such security or guaranty or elect any right or
remedy, or delay in enforcing or release any right or remedy and otherwise deal
freely with each member of the UPDA Group, all without notice to the other
members of the UPDA Group and all without affecting the liabilities and
obligations of any member of the UPDA Group under this Subordination Agreement.
No member of the UPDA Group shall, so long as any Superior Indebtedness shall be
outstanding, obtain a security interest in any property of another member of the
UPDA Group in order to secure the payment of the Subordinated Debt.

5

--------------------------------------------------------------------------------

 



       5.     Defaults. The failure to make any payment due by reason of any
provision of this Subordination Agreement shall not be construed as preventing
the occurrence of a default under such Subordinated Debt.

       6.     Obligations Not Impaired. The foregoing provisions are solely for
the purpose of defining the relative rights of the holder of Superior
Indebtedness on the one hand, and each of the UPDA Group on the other hand, and
nothing therein shall between any of the UPDA Group and Lender, the obligation
of any member of the UPDA Group to pay the Subordinated Debt it owes to any
other Member of the UPDA Group in accordance with their terms; nor shall
anything herein prevent any member of the UPDA Group from exercising all
remedies otherwise permitted by applicable law or hereunder upon default
hereunder, subject to the rights of the holder of Superior Indebtedness as
herein provided for.

       7.     Assignment of Indebtedness, Agreement. No member of the UPDA Group
shall assign or transfer any of the Subordinated Debt to any third party or any
of its rights or obligations under this Subordination Agreement, without
Lender’s prior written consent. Any such assignment or transfer shall be void ab
initio.

       8.     Acceleration of Obligations. Should any member of the UPDA Group
violate any term or condition of this Subordinated Agreement, such violation
shall constitute an Event of Default under both the UPDA First Note and the UPDA
Second Note, and Lender shall have the right to immediately and without notice
to any member of the UPDA Group, accelerate the maturity of such Superior
Indebtedness.

       9.     Legend on Instruments. Each member of the UPDA Group shall place a
legend, in form and substance acceptable to Lender, referencing the
subordination provided under this Subordination Agreement on any paper, document
or instrument evidencing any of the Subordinated Debt.

       10.     Expenses. Should it be necessary for Lender to initiate legal
action in order to enforce and protect its rights under this Subordination
Agreement, the applicable member of the UPDA Group shall reimburse Lender for
all costs and expenses incurred in respect to such action, including, but not
limited to, reasonable attorney’s fees (which may include those allocable to
Lender’s in-house counsel).

       11.     Governing Law. The validity, meaning and effect of this
Subordination Agreement shall be determined in accordance with the laws of New
York applicable to contracts made and to be performed within that state.

       12.     Notices. All notices, requests, consents and other communications
hereunder shall be in writing and shall be delivered, or shall be sent by
certified or registered mail, return receipt requested, postage prepaid and
addressed (i) if to any member of the UPDA Group, as set forth above, or to such
other address as may have been furnished to the other parties to this
Subordination Agreement by written notice, and (ii) if to the Lender, as set
forth above, or to such other address as may have been furnished to the other
parties to this Subordination Agreement by written notice.

6

--------------------------------------------------------------------------------

 



       13.     Counterparts. This Subordination Agreement may be executed in two
or more counterparts, each of which shall be deemed to be an original, but all
of which shall together constitute one and the same document.

       14.     Headings. The headings used herein are solely for the convenience
of the parties and shall not serve to modify or interpret the text of the
Sections at the beginning of which they appear.

       15.     Successors and Assigns. The provisions hereof shall be binding
upon and shall inure to the benefit of the Lender and each of the members, and
their respective heirs, legatees, successors and permitted assigns.

       16.     Amendments and Waivers. No amendment, modification, supplement,
extension, termination or waiver of any provision hereof, and no approval or
consent hereunder, shall be effective unless approved in writing by the UPDA
Group and the Lender.

       17.     Severability. If any provision of this Subordination Agreement
shall be held by any court of competent jurisdiction to be illegal, void or
unenforceable, such provision shall be of no force or effect, but the illegality
or unenforceability shall have no effect upon, and shall not impair the
enforceability of, any other provision of this Subordination Agreement.

       18.     Attorney’s Fees. If any party shall commence a proceeding to
enforce any provisions of this Subordination Agreement, then the prevailing
party in such proceeding shall be reimbursed by the other party for its
reasonable attorney’s fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such proceeding.

[Signature Page Follows.]

7

--------------------------------------------------------------------------------

 

       IN WITNESS WHEREOF, the undersigned has executed this Amended and
Restated Subordination Agreement as of the date first above written.

UNIVERSAL PROPERTY DEVELOPMENT AND
ACQUISITION CORPORATION

 

By: __________________________________________
      Name:
      Title:

 

CANYON CREEK OIL AND GAS CORP.

 

By: __________________________________________
      Name:
      Title:

 

CAITLIN OIL & GAS, INC.

 

By: __________________________________________
      Name:
      Title:

 

HEARTLAND OIL & GAS CORP.

 

By: __________________________________________
      Name:
      Title:

 

HEARTLAND GAS GATHERING, LLC

 

By: __________________________________________
      Name:
      Title:

 

HEARTLAND OIL & GAS, INC.

 

By: __________________________________________
      Name:
      Title:

 

HEARTLAND INTERNATIONAL OIL CORP.

 

By: __________________________________________
      Name:
      Title:

       



8

--------------------------------------------------------------------------------

 



AZTEC WELL SERVICES, INC.

 

By: __________________________________________
      Name:
      Title:

 

UPDA OPERATORS, INC.

 

By: __________________________________________
      Name:
      Title:

     

   

 

KAMAL ABDALLAH

     

      

 

CHRISTOPHER J. MCCAULEY



9

--------------------------------------------------------------------------------

 

